Citation Nr: 9906330	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  96-08 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right retina 
detachment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1989.

This appeal arose from a July 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  He was notified by an August 1996 
supplemental statement of the case that the denial of the 
benefit sought was being confirmed and continued.  

It is noted that the July 1995 rating decision had also 
denied entitlement to increased disability evaluations for 
the residuals of a right knee torn ligament, the residuals of 
the removal of lipomas from the right shoulder and left arm, 
and for the residuals of the removal of a cyst from the right 
ankle.  The veteran timely filed a notice of disagreement 
with these denials in October 1995.  However, when he 
submitted his substantive appeal in March 1996, he limited it 
to the denial of service connection for the right detached 
retina.  Therefore, these increased disability evaluation 
claims have not been timely perfected and are not properly 
before the Board of Veterans' Appeals (Board) for appellate 
review at this time.

The United Stated Court of Veterans Appeals has held that if 
a claimant for VA benefits fails to submit a well grounded 
claim, VA is under no duty to assist the claimant "in 
developing the facts pertinent to the claim."  38 U.S.C.A. 
§ 5107(a); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159(a) (1996).  The veteran's 
representative contends that, subsequent to the Court's 
decisions pertaining to this issue, the VA expanded its duty 
to assist the veteran in developing evidence to include the 
situation in which the veteran has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, Para.1.03(a), and Part IV, Chapter 2, 
Para.2.10(f) (1996).  The veteran's representative further 
contends that the M21-1 provisions indicate that the claim 
must be fully developed prior to determining whether the 
claim is well grounded, and that this requirement is binding 
on the Board.  The Board, however, is required to follow the 
precedent opinions of the Court.  38 U.S.C.A. § 7269; see 
also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that a claim is not well grounded.  The Board is not bound by 
an administrative issuance that is in conflict with binding 
judicial decisions, and the Court's holdings on the issue of 
the VA's duty to assist in connection with the well grounded 
claim determination are quite clear.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); 38 C.F.R. § 19.5.  The Board has 
determined, therefore, that, in the absence of a well 
grounded claim, the VA has no duty to assist the veteran in 
developing his case.

In his March 1996 substantive appeal, the veteran has raised 
a claim for an increased evaluation for his service-connected 
status post cataract extraction of the right eye.  As this 
claim is not inextricably intertwined with an issue on 
appeal, and has not been properly prepared for appellate 
review at this time, it is hereby referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from a detached right retina that can be related to 
his period of service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for a detached right retina.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.310(a) 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).

The veteran's service medical records included the induction 
examination report that indicated that he had suffered a 
trauma to the right eye at the age of 11.  His best corrected 
visual acuity in the right eye at the time of his entrance 
onto active duty was 20/200 in the right eye.  As a result of 
this injury, he developed a traumatic cataract, which was 
extracted on September 9, 1985.  On November 23, 1988, his 
right eye was noted to be aphakic.

The veteran was examined by VA in March 1991.  The eye 
examination noted that he was status post cataract extraction 
in the right eye.  His best corrected visual acuity was 20/25 
in the right eye and 20/20 on the left.  The external 
examination of the right eye revealed the loss of the iris 
with a corneal scar at the 4:00 o'clock position.  There was 
a cloudy posterior capsule with a 2 mm central opening.  The 
funduscopic examination was normal bilaterally.  The 
confrontation filed in the left eye was full and was slightly 
diminished on the right secondary to the opacified posterior 
capsule.  The diagnosis was right eye status post traumatic 
cataract and cataract extraction with posterior capsule laser 
fenestration and a corneal scar.

VA outpatient treatment records developed between December 
1993 and February 1995, noted that he had had a right retinal 
detachment repaired in 1992.  He was noted to be wearing 
contact lenses and on February 17, 1995 his best corrected 
visual acuity was 20/20 bilaterally.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

In the instant case, the veteran has specifically alleged 
that his right retinal detachment, which clearly did not 
occur in service (the objective records noted that it was 
repaired in 1992), is directly related to his service-
connected status post right cataract extraction.  He claimed 
that his detachment was caused by the inability of doctors to 
detect this detachment in its early stages because of the 
cloudiness in the eye caused by the service-connected 
cataract.  He also alleged that instability of the retina was 
caused by the cataract extraction and that the increased UV 
radiation caused by the loss of the filtering ability of the 
eye after the removal of the lens contributed to the retina 
detachment.  While the veteran clearly has a current 
disability (the residuals of a repair of a retinal 
detachment) and had an injury that was aggravated by service, 
there is no objective evidence of record that establishes a 
link or a relationship between the service-connected status 
post right cataract extraction and the later development of a 
detached retina.  The veteran has expressed his opinion that 
such a relationship exists, but he is not competent, as a 
layperson, to render an opinion as to medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for a right retinal detachment is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

- 6 -


- 1 -


